Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 28,
2013, is entered into by and among Pacific Ethanol, Inc., a Delaware corporation
with offices located at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814
(the “Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. The Company and each Buyer desire to enter into this transaction to purchase
the Notes (as defined below) set forth herein pursuant to a currently effective
shelf registration statement on Form S-3, which has sufficient availability for
the issuance of securities of the Company (Registration Number 333-180731) (the
“Registration Statement”), which Registration Statement has been declared
effective in accordance with the Securities Act of 1933, as amended (the “1933
Act”), by the United States Securities and Exchange Commission (the “SEC”).

 

B. The Company has authorized the issuance of one or more series of senior
subordinated convertible debentures, in the form attached hereto to the
applicable Supplemental Indenture (as defined below)(the “Notes”), which Notes
shall be convertible into shares of common stock, $0.001 par value per share, of
the Company (the “Common Stock”) (as converted, collectively, together with any
shares of Common Stock issuable as interest or otherwise pursuant to such Notes,
the “Conversion Shares”) in accordance with, and issued pursuant to and by, the
provisions of an Indenture dated as of the Series A Closing Date (as defined
below), by and between the Company and U.S. Bank National Association, as
trustee (the “Trustee”), in substantially the form attached hereto as Exhibit
A-1 (as amended and/or supplemented from time to time, including, without
limitation, by any Supplemental Indenture (as defined below), the “Indenture”).

 

C. Each Buyer wishes to purchase, and the Company wishes to sell at the Series A
Closing (as defined below), upon the terms and conditions stated in this
Agreement, (a) a Note in the aggregate original principal amount set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate principal amount for all Buyers shall not exceed $6 million (each, an
“Series A Note”, and collectively, the “Series A Notes”)(as converted,
collectively, the “Series A Conversion Shares”) issued pursuant to one or more
supplemental indentures substantially in the form attached hereto as Exhibit A-2
(each, a “Series A Supplemental Indenture”), (b) a warrant to acquire up to that
aggregate number of additional shares of Common Stock set forth opposite such
Buyer’s name in column (5) on the Schedule of Buyers, in the form attached
hereto as Exhibit B-1 (the “Series A Warrants”) (as exercised, collectively, the
“Series A Warrant Shares”) and (c) a warrant to acquire up to that aggregate
number of additional shares of Common Stock set forth opposite such Buyer’s name
in column (6) on the Schedule of Buyers, in the form attached hereto as Exhibit
B-2 (the “Series B Warrants”, and together with the Series A Warrants, the
“Warrants”) (as exercised, collectively, the “Series B Warrant Shares”, and
together with the Series A Warrant Shares, the “Warrant Shares”).

 



1

 

 

D. Subject to the terms and conditions set forth in this Agreement, the Company
may require each Buyer to participate in the Series B Closing (as defined below)
for the purchase by such Buyer, and the sale by the Company, of a Note in an
original principal amount of set forth opposite such Buyer's name in column (4)
on the Schedule of Buyers (which aggregate principal amount for all Buyers shall
not exceed $8 million) (each an “Series B Note”, and collectively, the "Series B
Notes")(as converted, collectively, the "Series B Conversion Shares" and,
collectively with the Series A Conversion Shares, the "Conversion Shares")
issued pursuant to one or more supplemental indentures substantially in the form
attached hereto as Exhibit A-3 (each, a “Series B Supplemental Indenture”, and
together with the Series A Supplemental Indentures, the “Supplemental
Indentures”).

 

E. The Notes are entitled to interest, amortization payments and certain other
amounts, which, at the option of the Company and subject to certain conditions,
may be paid in shares of Common Stock (the "Interest Shares") or in cash.

 

G. The Notes, the Conversion Shares, the Interest Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)                Notes and Warrants.

 

(i)                 Series A Closing. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6(a) and 7(a) below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on the Series A Closing Date (as defined below), a
Series A Note in the original principal amount as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers along with (x) a Series A
Warrant to acquire up to that aggregate number of Series A Warrant Shares as is
set forth opposite such Buyer’s name in column (5) on the Schedule of Buyers and
(y) a Series B Warrant to acquire up to that aggregate number of Series B
Warrant Shares as is set forth opposite such Buyer’s name in column (6) on the
Schedule of Buyers (the “Series A Closing”).

 

(ii)               Series B Closing. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 1(b)(ii), 6(b) and 7(b) below, the Company
shall issue and sell to each Buyer, and each Buyer severally, but not jointly,
shall purchase from the Company on the Series B Closing Date (as defined below),
a Series B Note in the original principal amount as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers (the “Series B Closing”).

 



2

 

 

(b)               Closings. The Series A Closing and the Series B Closing are
each referred to in this Agreement as a “Closing”. Each Closing shall occur at
the offices of Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New
York, NY 10166.

 

(i)                 Series A Closing. The date and time of the Series A Closing
(the “Series A Closing Date”) shall be 10:00 a.m., New York time, on the first
(1st) Business Day (as defined below) on which the conditions to the Series A
Closing set forth in Sections 6(a) and 7(a) below are satisfied or waived (or
such later date as is mutually agreed to by the Company and each Buyer). As used
herein “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed.

 

(ii)               Series B Closing.

 

(1)               Series B Closing Date. Subject to the satisfaction (or waiver)
of the conditions set forth in this Section 1(b)(ii) and Sections 6(b) and 7(b)
below, the date and time of the Series B Closing shall be 10:00 a.m., New York
time on the third (3rd) Trading Day after the Stockholder Approval Date (as
defined below) (or such later date as is mutually agreed to by the Company and
each Buyer) (the “Series B Closing Date,” and the Series A Closing Date and the
Series B Closing Date, each, a "Closing Date”). Notwithstanding anything herein
to the contrary, if the Series B Closing Date has not occurred by July 1, 2013
(or such later date as mutually agreed upon by the Company and each Buyer) (the
“Series B Closing Expiration Date”), no Series B Closing shall occur hereunder.

 

(2)               Series B Closing Mechanics. Subject to the satisfaction (or
waiver) of the conditions to closing set forth in this Section 1(b)(ii) and
Sections 6(b) and 7(b) below, on the Stockholder Approval Date, the Company
shall deliver a written notice (the “Series B Closing Notice”, and the date
thereof the “Series B Closing Notice Date”) to the Buyers, executed by the chief
executive officer or chief financial officer of the Company, (x) certifying that
(I) the Stockholder Approval Date has occurred, (II) no Equity Conditions
Failure (as defined in the Series A Notes) exists (or detailing any such Equity
Conditions Failure and specifying that no Series B Closing shall occur unless
the Buyers waiver such Equity Conditions Failure) and (III) both the Series B
Closing Volume Condition (as defined below) and the Series B Closing Price
Condition (as defined below) have been satisfied (or detailing any failure to
satisfy such conditions and specifying that no Series B Closing shall occur
unless the Buyers waivers such failure), in each case, as of the Series B
Closing Notice Date (the “Series B Notice Conditions”), (y) confirming the
Series B Note Amount to be purchased by such Buyer and the proposed Series B
Closing Date and (z) attaching the draft Series B Supplemental Indenture and
Prospectus Supplement (as defined below) with respect thereto. The Series B
Closing Notice shall be irrevocable. If the Company fails to deliver a Series B
Closing Notice to each Buyer on the Stockholder Approval Date, the Company shall
be deemed to have delivered a Series B Closing Notice on the Stockholder
Approval Date and certified that Series B Notice Conditions have been satisfied.
For the avoidance of doubt, the Buyers shall not be required to consummate any
Series B Closing if on the Series B Closing Date the Stockholder Approval has
not been obtained, there is an Equity Conditions Failure (as defined in the
Series A Notes) or if either the Series B Closing Volume Condition (as defined
below) or the Series B Closing Price Condition (as defined below) has not been
satisfied in full on the Series B Closing Date.

 



3

 

 

(c)               Purchase Price. The aggregate purchase price for the Series A
Notes to be purchased by each Buyer (the “Series A Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (7) on the Schedule of
Buyers. The aggregate purchase price for the Series B Notes to be purchased by
each Buyer (the “Series B Purchase Price”, and together with the Series A
Purchase Price, each, a “Purchase Price”) shall be the amount set forth opposite
such Buyer’s name in column (8) on the Schedule of Buyers. The Buyers and the
Company agree that for purposes of applying Section 305 of the Internal Revenue
Code of 1986, as amended (the "Code"), the Company will apply Section 1273(c)(2)
of the Code as if the Notes and the Warrants constitute an "investment unit" for
purposes of Section 1273(c)(2) of the Code. The parties agree that the Purchase
Price shall be allocated between each Note and Warrant in accordance with
Section 1273(c)(2) of the Code and Treasury Regulation Section 1.1273-2(h) as
mutually agreed to by the parties, and none of the parties shall take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.

 

(d)              Form of Payment.

 

(i)                 On the Series A Closing Date, (A) each Buyer shall pay its
respective Series A Purchase Price (less any amounts permitted to be withheld by
such Buyer pursuant to Section 4(j)) to the Company for the Series A Notes to be
issued and sold to such Buyer at the Series A Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (B) the Company shall deliver to each Buyer (x) a Series A Note
in the aggregate original principal amount as is set forth opposite such Buyer’s
name in column (3) of the Schedule of Buyers, (y) a Series A Warrant pursuant to
which such Buyer shall have the right to acquire up to such aggregate number of
Series A Warrant Shares as is set forth opposite such Buyer’s name in column (5)
of the Schedule of Buyers and (z) a Series B Warrant pursuant to which such
Buyer shall have the right to acquire up to that aggregate number of Series B
Warrant Shares as is set forth opposite such Buyer’s name in column (6) on the
Schedule of Buyers, in each case, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 

(ii)               On the Series B Closing Date, (A) each Buyer shall pay the
Series B Purchase Price (less any amounts permitted to be withheld by such Buyer
pursuant to Section 4(j)) to the Company for the Series B Notes to be issued and
sold to such Buyer at the Series B Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions and
(B) the Company shall deliver to each Buyer a Series B Note in the aggregate
original principal amount as is set forth opposite such Buyer’s name in column
(4) of the Schedule of Buyers duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 



4

 

 

(e)               Rank. Each Buyer acknowledges that the Series A Notes and the
Series B Notes shall rank pari passu with each other.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of each Closing
Date:

 

(a)                Organization; Authority. Such Buyer is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.

 

(b)               Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and
constitutes the legal, valid and binding obligations of such Buyer enforceable
against such Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(c)                No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Buyer, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(d)               Certain Trading Activities. Such Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) during the period commencing as of the time
that such Buyer was first contacted by the Placement Agent (as defined below)
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by such Buyer.
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act (as defined below) (but shall not be deemed to
include the location and/or reservation of borrowable shares of Common Stock).
Such Buyer is aware that Short Sales and other hedging activities may be subject
to applicable federal and state securities laws, rules and regulations and such
Buyer acknowledges that the responsibility of compliance with any such federal
or state securities laws, rules and regulations is solely the responsibility of
such Buyer.

 

(e)                Receipt of Prospectus Supplements. Such Buyer acknowledges
receipt of the Company’s Prospectus Supplements relating to the offering of the
Securities, which Prospectus Supplements are required to be delivered to such
Buyer pursuant to Section 4(c) below. Such Buyer acknowledges that it has had an
opportunity to review the Prospectus Supplements prior to committing to purchase
any of the Securities. Such Buyer represents and warrants to the Placement Agent
that, in connection with the offering of the Securities, it has not received any
Free Writing Prospectus, as defined in Rule 405 under the 1933 Act, and in
making its decision to purchase the Securities has relied solely upon the
Company’s disclosure in the Prospectus Supplements and the documents
incorporated therein by reference.

 

(f)               Independent Negotiation of Transaction. Such Buyer understands
that nothing in this Agreement, the Prospectus Supplements or any other
materials presented to such Buyer in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice from the Placement
Agent. Such Buyer is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities. Such Buyer has independently negotiated and entered into this
Agreement and the transactions contemplated hereby and has consulted such legal,
tax and investment advisors and made such investigation as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Securities. Such Buyer confirms that it is not relying on any
representation, warranty or other statement made by the Placement Agent.

 



5

 





 

(g)                FINRA. Such Buyer represents that (i) it has had no position,
office or other material relationship within the past three years with the
Company or persons known to it to be affiliates of the Company, (ii) it is not a
FINRA member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the Closing, and (iii)
neither such Buyer nor any group of investors (as identified in a public filing
made with the Commission) of which such Buyer is a part in connection with the
offering of the Securities acquired, or obtained the right to acquire, 20% or
more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.

 

(h)               Reliance. Such Buyer acknowledges and agrees that the
Placement Agent shall be a third party beneficiary of the representations and
warranties contained in this Section 2 and that the Placement Agent shall be
entitled to rely on such representations and warranties as of such Buyer made
such representations and warranties directly to the Placement Agent.





 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of each Closing Date:

 

(a)                Organization and Qualification. Each of the Company and its
Restricted Subsidiaries (as defined in the Notes) are entities duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
Restricted Subsidiaries is duly qualified as a foreign entity to do business and
is in good standing in every jurisdiction in which its ownership of property or
the nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any Restricted
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company to perform any of its obligations under any of the
Transaction Documents (as defined below). Other than its Restricted Subsidiaries
and Excluded Subsidiaries, there is no Person in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest.

 

(b)               Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation and subject to the provisions contained in
Section 2(c) above, the issuance of the Notes and issuance of the Conversion
Shares issuable upon conversion of the Notes and the reservation for issuance
and issuance any Interest Shares issuable pursuant to the terms of the Notes,
the issuance of the Warrants and the reservation for issuance and issuance of
the Warrant Shares issuable upon exercise of the Warrants) have been duly
authorized by the Company’s board of directors or other governing body and
(other than (i) obtaining the approval of the Company’s stockholders to increase
the number of shares of authorized Common Stock (and making any filings with the
Principal Market (as defined below), the SEC and the Delaware Secretary of State
that are required in connection therewith), (ii) obtaining the approval of the
Company's stockholders pursuant to NASDAQ Listing Rule 5635(d) to issue more
than 28,920,013 shares of our common stock upon exercise, conversion or
otherwise of the Securities (and making any filings with the SEC that are
required in connection therewith) and (iii) the filing with the SEC of (A)
prospectus supplements in connection with the Series A Closing as required by
the Registration Statement pursuant to Rule 424(b) under the 1933 Act (each, a
“Prospectus Supplement”, and collectively, the “Prospectus Supplements”)
supplementing the base prospectus forming part of the Registration Statement
(the “Prospectus”), and the Indenture (and/or any amendment or supplement
thereto), (B) a registration statement on Form S-1 or Form S-3 with respect to
the issuance of the Series A Warrant Shares prior to the date the Series A
Warrants become exercisable (and any other filings as may be required by any
state securities agencies in connection therewith) and (C) a registration
statement on Form S-1 or From S-3 with respect to the issuance of the Series B
Warrant Shares prior to the date the Series B Warrants become exercisable (and
any other filings as may be required by any state securities agencies in
connection therewith) and any other filings as may be required by any state
securities agencies), no further filing, consent or authorization is required by
the Company, its board of directors or its stockholders or other governing body.
This Agreement has been, and the other Transaction Documents to be delivered on
or prior to the applicable Closing will be prior to such Closing, duly executed
and delivered by the Company, and upon such execution will constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Notes, the Indenture, the Supplemental
Indentures, the Warrants, the Irrevocable Transfer Agent Instructions (as
defined below) and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 



6

 

 

(c)                Issuance of Securities. The issuance of the Notes and the
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issuance thereof. The Company shall have
reserved from its duly authorized capital stock (x) as of the Series A Closing
Date, not less than 30,000,000 shares of Common Stock for issuance as Conversion
Shares or Interest Shares pursuant to the terms of the Series A Notes and (y) if
applicable, as of the Series B Closing Date, the sum of (i) 125% of the maximum
number of Conversion Shares issuable upon conversion of the Notes (determined
without taking into account any limitations on the conversion of the Notes set
forth therein and assuming that the Notes are convertible at the Series A
Conversion Price (as defined in the Series A Notes) or Series B Conversion Price
(as defined in the Series B Notes), as applicable, and all Series B Notes
issuable hereunder have been issued) and (ii) 125% of the maximum number of
Interest Shares issuable pursuant to the terms of the Notes from the Series A
Closing Date through the maturity date of the Series A Notes (determined without
taking into account any limitations on the conversion of the Notes set forth
therein and assuming that all Series B Notes issuable hereunder have been
issued) and (iii) the maximum number of Warrant Shares issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). Upon issuance or conversion in accordance with the
Notes and the Indenture or exercise in accordance with the Warrants (as the case
may be), the Conversion Shares, the Interest Shares and the Warrant Shares,
respectively, when issued, will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. The issuance by the Company
of the Securities (other than the Series A Warrant Shares and the Series B
Warrant Shares) has been registered under the 1933 Act, the Securities (other
than the Series A Warrant Shares and the Series B Warrant Shares) are being
issued pursuant to the Registration Statement and all of the Securities (other
than the Series A Warrant Shares and the Series B Warrant Shares) are freely
transferable and freely tradable by each of the Buyers without restriction. The
Registration Statement is effective and available for the issuance of the
Securities thereunder and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Securities (other
than the Series A Warrant Shares and the Series B Warrant Shares) hereunder and
as contemplated by the other Transaction Documents. Upon receipt of the
Securities, each of the Buyers will have good and marketable title to the
Securities. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the 1934 Act and the rules
and regulations of the SEC promulgated thereunder and all other applicable laws
and regulations. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the 1933 Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the 1933 Act and did not and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendments or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and at such Closing
Date, complied, and will comply, in all material respects with the requirements
of the 1933 Act and did not, and will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of Form
S-3 under the 1933 Act for the offering and sale of the Securities (other than
the Series A Warrant Shares and the Series B Warrant Shares) contemplated by
this Agreement and the other Transaction Documents, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) under the 1933 Act. The Registration
Statement meets the requirements set forth in Rule 415(a)(1)(x) under the 1933
Act.

 



7

 

 

(d)               No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company and its
Restricted Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes, the Warrants, the
Conversion Shares, the Interest Shares and the Warrant Shares and the
reservation for issuance of the Conversion Shares, the Interest Shares and the
Warrant Shares as contemplated under Section 2(c) above) will not (i) result in
a violation of the Certificate of Incorporation (as defined below) or other
organizational documents of the Company or any of its Restricted Subsidiaries,
any capital stock of the Company or any of its Restricted Subsidiaries or Bylaws
(as defined below) of the Company or any of its Restricted Subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Restricted
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market (the “Principal Market”) and including all applicable federal
laws, rules and regulations) applicable to the Company or any of its Restricted
Subsidiaries or by which any property or asset of the Company or any of its
Restricted Subsidiaries is bound or affected except, in the case of clause (ii)
or (iii) above, to the extent such violations that could not reasonably be
expected to have a Material Adverse Effect.

 

(e)                Consents. Neither the Company nor any Restricted Subsidiary
is required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the SEC of the
Prospectus Supplement, the Indenture (and/or any amendment or supplement
thereto) and the 8-K Filings and any other filings as may be required by any
state securities agencies), any Governmental Entity or other self-regulatory
organization or body or any other Person in order for it to execute, deliver or
perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof, except for (i) the consent of the holders of the Company’s Senior
Unsecured Notes issued on January 11, 2013 and the waiver of notice provisions
applicable to participation rights available under the Securities Purchase
Agreement dated December 8, 2011, which consent and waiver will be obtained
prior to Closing, (ii) the filing of a registration statement on Form S-1 or
Form S-3 with the SEC with respect to the resale of shares of Common Stock
issuable upon exercise of warrants held by the holders of the Company’s Senior
Unsecured Notes and in payment of interest under the Senior Unsecured Notes (the
"Senior Unsecured Notes Registration Statement"), (iii) the filing of a
notification form with the Principal Market, (iv) the approval of the Company's
stockholders to increase the number of shares of authorized Common Stock (and
making any filings with the Principal Market, the SEC and the Delaware Secretary
of State that are required in connection therewith) and (v) the approval of the
Company's stockholders pursuant to NASDAQ Listing Rule 5635(d) to issue more
than 28,920,013 shares of our common stock upon exercise, conversion or
otherwise of the Securities (and making any filings with the SEC that are
required in connection therewith). All consents, authorizations, orders, filings
and registrations which the Company or any Restricted Subsidiary is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to such Closing Date (other than the filing of the Senior Unsecured Notes
Registration Statement and obtaining the approval of the company’s stockholders
as described in subsection (ii), (iv) and (v) above), and neither the Company
nor any of its Restricted Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Restricted Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Principal Market (other than the minimum bid price per
share of $1.00) and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. As used herein, “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 



8

 

 

(f)                Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Restricted Subsidiaries, (ii) to its
knowledge, an “affiliate” (as defined in Rule 144) of the Company or any of its
Restricted Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Restricted Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents to which it
is a party has been based solely on the independent evaluation by the Company
and its representatives.

 

(g)               Placement Agent’s Fees. The Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby,
including, without limitation, the sale of the Securities. Other than Lazard
Capital Markets LLC (the “Placement Agent”), neither the Company nor any of its
Restricted Subsidiaries has engaged any placement agent or other agent in
connection with the offer or sale of the Securities.

 

(h)               No Integrated Offering. None of the Company, its Restricted
Subsidiaries or any of their affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise. None of the
Company, its Restricted Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps referred to in the preceding sentence
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings of securities of the Company.

 

(i)                 Dilutive Effect. The Company understands and acknowledges
that the number of Conversion Shares, Interest Shares and Warrant Shares will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes in
accordance with this Agreement, the Indenture and the Notes, the Interest Shares
in accordance with this Agreement, the Indenture and the Notes and the Warrant
Shares upon exercise of the Warrants in accordance with this Agreement and the
Warrants is, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)                 Application of Takeover Protections; Rights Agreement.
Except as described on Schedule 3(j), the Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, interested stockholder, business combination, poison
pill (including, without limitation, any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Buyer’s ownership
of the Securities. The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Restricted Subsidiaries.

 



9

 

 

(k)               SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system
requested by the Buyers or their respective representatives. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to any
of the Buyers which is not included in the SEC Documents (including, without
limitation, information referred to in Section 4(l) of this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements. The report of the Company’s independent auditors to be contained in
the Company’s audited financial statements for the years ended December 31, 2012
and 2011 shall not contain disclosure raising substantial doubt about the
Company’s ability to continue as a going concern.

 



10

 

 

(l)                 Absence of Certain Changes. Since the date of the Company’s
most recent audited financial statements contained in a Form 10-K and any
subsequent unaudited financial statements contained in a Form 10-Q, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Restricted Subsidiaries. Except as disclosed in Schedule 3(l), since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, neither the Company nor any of its Restricted Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate. Neither the Company nor
any of its Restricted Subsidiaries has taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Restricted Subsidiary have any knowledge or reason to believe that any of
their respective creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Restricted Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at such Closing will not be,
Insolvent (as defined below). The Company and its Restricted Subsidiaries,
individually and on a consolidated basis, are not, assuming the concurrent
payment of the Purchase Price, Insolvent (as defined below). For purposes of
this Section 3(l), “Insolvent” means, (I) with respect to the Company and its
Restricted Subsidiaries, on a consolidated basis, (i) the present fair saleable
value of the Company’s and its Restricted Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Restricted Subsidiaries’ total
Indebtedness (as defined below), (ii) the Company and its Restricted
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (iii) the Company and its Restricted Subsidiaries intend to incur or
believe that they will incur debts that would be beyond their ability to pay as
such debts mature; and (II) with respect to the Company and each Restricted
Subsidiary, individually, (i) the present fair saleable value of the Company’s
or such Restricted Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness, (ii) the Company or
such Restricted Subsidiary (as the case may be) is unable to pay its respective
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Restricted
Subsidiary (as the case may be) intends to incur or believes that it will incur
debts that would be beyond its respective ability to pay as such debts mature.
Neither the Company nor any of its Restricted Subsidiaries has engaged in any
business or in any transaction, and is not about to engage in any business or in
any transaction, for which the Company’s or such Restricted Subsidiary’s
remaining assets constitute unreasonably small capital.

 

(m)             No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Restricted Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) could have a
material adverse effect on any Buyer’s investment hereunder or (iii) could have
a Material Adverse Effect.

 



11

 

 

(n)               Conduct of Business; Regulatory Permits. Except as disclosed
in Schedule 3(n), neither the Company nor any of its Restricted Subsidiaries is
in violation of any term of or in default under its Certificate of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Restricted Subsidiaries or Bylaws or their organizational charter, certificate
of formation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Restricted Subsidiaries is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Restricted Subsidiaries, and neither the
Company nor any of its Restricted Subsidiaries will conduct its business in
violation of any of the foregoing, except in all cases for possible violations
which could not, individually or in the aggregate, have a Material Adverse
Effect. Without limiting the generality of the foregoing, except as disclosed in
Schedule 3(n), the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as
disclosed in Schedule 3(n), during the two years prior to the date hereof, (i)
the Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Restricted Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Restricted Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

(o)               Foreign Corrupt Practices. Neither the Company, the Company’s
subsidiary or any director, officer, agent, employee, nor any other person
acting for or on behalf of the foregoing (individually and collectively, a
“Company Affiliate”) have violated the U.S. Foreign Corrupt Practices Act (the
“FCPA”) or any other applicable anti-bribery or anti-corruption laws, nor has
any Company Affiliate offered, paid, promised to pay, or authorized the payment
of any money, or offered, given, promised to give, or authorized the giving of
anything of value, to any officer, employee or any other person acting in an
official capacity for any Governmental Entity to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any person under circumstances where such Company
Affiliate knew or was aware of a high probability that all or a portion of such
money or thing of value would be offered, given or promised, directly or
indirectly, to any Governmental Official, for the purpose of:

 

(1)               (A) influencing any act or decision of such Government
Official in his/her official capacity, (B) inducing such Government Official to
do or omit to do any act in violation of his/her lawful duty, (C) securing any
improper advantage, or (D) inducing such Government Official to influence or
affect any act or decision of any Governmental Entity, or

 



12

 

 

(2)               assisting the Company or its subsidiary in obtaining or
retaining business for or with, or directing business to, the Company or its
subsidiary.

 

(p)               Sarbanes-Oxley Act. The Company and each Restricted Subsidiary
is in compliance with all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

(q)               Transactions With Affiliates. Except as disclosed in the SEC
Documents or on Schedule 3(q), none of the officers, directors, employees or
affiliates of the Company or any of its Restricted Subsidiaries is presently a
party to any transaction with the Company or any of its Restricted Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director, employee or affiliate or, to the knowledge of the Company or
any of its Restricted Subsidiaries, any corporation, partnership, trust or other
Person in which any such officer, director, or employee has a substantial
interest or is an employee, officer, director, trustee, affiliate or partner.

 

(r)                 Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 300,000,000 shares of Common Stock,
of which, 155,415,594 are issued and outstanding and 111,257,122 shares are
reserved for issuance pursuant to securities (other than the Notes and the
Warrants) exercisable or exchangeable for, or convertible into, shares of Common
Stock and (ii) 10,000,000 shares of preferred stock, of which 926,942 are issued
and outstanding. No shares of Common Stock are held in treasury. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. 5,011,637 shares of the
Company’s issued and outstanding Common Stock on the date hereof are as of the
date hereof owned by Persons who are “affiliates” (as defined in Rule 405 of the
1933 Act and calculated based on the assumption that only officers, directors
and holders of at least 10% of the Company’s issued and outstanding Common Stock
are “affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Restricted
Subsidiaries. To the Company’s knowledge, as of the date hereof, no Person owns
10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Convertible Securities (as defined
below), whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws). Except as disclosed in Schedule 3(r): (i) none of the
Company’s or any Restricted Subsidiary’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company or any Restricted Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Restricted Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Restricted
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Restricted Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Restricted
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Restricted Subsidiaries or
by which the Company or any of its Restricted Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Restricted
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Restricted Subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act; (vi) there are no outstanding
securities or instruments of the Company or any of its Restricted Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Restricted Subsidiaries is or may become bound to redeem a security of the
Company or any of its Restricted Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) neither the Company nor any
Restricted Subsidiary has any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and (ix) neither the Company nor
any of its Restricted Subsidiaries have any liabilities or obligations required
to be disclosed in the SEC Documents which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Restricted Subsidiaries’ respective businesses and which, individually or in
the aggregate, do not or could not have a Material Adverse Effect. The Company
has furnished to the Buyers true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents.

 



13

 

 

(s)                Indebtedness and Other Contracts. Except as disclosed on
Schedule 3(s), neither the Company nor any of its Restricted Subsidiaries (i)
has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, encumbrance, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any
Governmental Entity or other self-regulatory organization or body, any other
entity and a government or any department or agency thereof.

 

(t)                 Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any Governmental
Entity or other self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Restricted Subsidiaries, the Common Stock or any of the Company’s or its
Restricted Subsidiaries’ officers or directors which is outside of the ordinary
course of business or individually or in the aggregate material to the Company
or any of its Restricted Subsidiaries. There has not been, and to the knowledge
of the Company, there is not pending or contemplated, any investigation by the
SEC involving the Company, any of its Restricted Subsidiaries or any current or
former director or officer of the Company or any of its Restricted Subsidiaries.
The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1933
Act or the 1934 Act.

 

(u)               Insurance. The Company and each of its Restricted Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its Restricted
Subsidiaries are engaged. Neither the Company nor any such Restricted Subsidiary
has been refused any insurance coverage sought or applied for, and neither the
Company nor any such Restricted Subsidiary has any reason to believe that it
will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 



14

 

 

(v)               Employee Relations. Neither the Company nor any of its
Restricted Subsidiaries is a party to any collective bargaining agreement or
employs any member of a union. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its Restricted Subsidiaries has notified the Company or any such Restricted
Subsidiary that such officer intends to leave the Company or any such Restricted
Subsidiary or otherwise terminate such officer’s employment with the Company or
any such Restricted Subsidiary. No executive officer or other key employee of
the Company or any of its Restricted Subsidiaries is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Restricted Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Restricted Subsidiaries are in compliance with all federal, state, local and
foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(w)             Title. The Company and its Restricted Subsidiaries have good and
marketable title in fee simple to all real property and have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Restricted Subsidiaries, in each case, free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of its Restricted Subsidiaries. Any
real property and facilities held under lease by the Company or any of its
Restricted Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
or any of its Restricted Subsidiaries.

 

(x)               Intellectual Property Rights. The Company and its Restricted
Subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or its Restricted
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Restricted Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Restricted Subsidiaries, being threatened, against the Company or any of its
Restricted Subsidiaries regarding their Intellectual Property Rights. The
Company is not aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and each of its Restricted Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights.

 



15

 

 

(y)              Environmental Laws. The Company and its Restricted Subsidiaries
(i) are in compliance with all Environmental Laws (as defined below), (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z)               Restricted Subsidiary Rights. Except as set forth on Schedule
3(z), the Company or one of its Restricted Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Restricted
Subsidiaries as owned by the Company or such Restricted Subsidiary.

 

(aa)            Tax Status. Each of the Company and its Restricted Subsidiaries
(i) has timely filed all foreign, federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has timely paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and (iii) has set aside on its books provision reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Restricted Subsidiaries know of no basis
for any such claim. The Company is not operated in such a manner as to qualify
as a passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.

 

(bb)           Internal Accounting and Disclosure Controls. Each of the Company
and its Restricted Subsidiaries maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the past two years neither the Company nor any of its
Restricted Subsidiaries has received any notice or correspondence from any
accountant or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Restricted Subsidiaries.

 



16

 

 

(cc)            Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its Restricted
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(dd)          Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

(ee)            Acknowledgement Regarding Buyers’ Trading Activity. It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Restricted Subsidiaries to agree, nor has any Buyer agreed
with the Company or any of its Restricted Subsidiaries, to desist from effecting
any transactions in or with respect to (including, without limitation,
purchasing or selling, long and/or short) any securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold any
of the Securities for any specified term; (ii) any Buyer, and counterparties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Buyer’s knowledge of the transactions contemplated by
the Transaction Documents, and (iii) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the 8-K Filings (as defined below) one or more
Buyers may engage in hedging and/or trading activities at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value and/or number of the Interest Shares or
Conversion Shares, as applicable, deliverable with respect to the Securities are
being determined and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement, the Notes or
any other Transaction Document or any of the documents executed in connection
herewith or therewith.

 



17

 

 

(ff)             Manipulation of Price. Neither the Company nor any of its
Restricted Subsidiaries has, and, to the knowledge of the Company, no Person
acting on their behalf has, directly or indirectly, (i) taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any of its Restricted Subsidiaries to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities (other than the Placement Agent), or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Restricted Subsidiaries.

 

(gg)           U.S. Real Property Holding Corporation. Neither the Company nor
any of its Restricted Subsidiaries is, or has ever been, and so long as any of
the Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company and each Restricted Subsidiary shall
so certify upon any Buyer’s request.

 

(hh)           Transfer Taxes. On such Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Buyer hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.

 

(ii)               Bank Holding Company Act. Neither the Company nor any of its
Restricted Subsidiaries is subject to the Bank Holding Company Act of 1956, as
amended (the “BHCA”) and to regulation by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”). Neither the Company nor any of its
Restricted Subsidiaries or affiliates owns or controls, directly or indirectly,
five percent (5%) or more of the outstanding shares of any class of voting
securities or twenty-five percent (25%) or more of the total equity of a bank or
any equity that is subject to the BHCA and to regulation by the Federal Reserve.
Neither the Company nor any of its Restricted Subsidiaries or affiliates
exercises a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA and to regulation by the Federal Reserve.

 

(jj)               Shell Company Status. The Company is not, and since March 23,
2005 has never been, an issuer identified in, or subject to, Rule 144(i)
promulgated under the 1933 Act.

 

(kk)           Illegal or Unauthorized Payments; Political Contributions.
Neither the Company nor any of its Restricted Subsidiaries nor, to the Company's
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Restricted Subsidiaries or any other business entity or enterprise
with which the Company or any Restricted Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Restricted Subsidiaries.

 



18

 

 

(ll)            Money Laundering. The Company and its Restricted Subsidiaries
are in compliance with, and have not previously violated, the USA Patriot Act of
2001 and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, "Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism" (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(mm)       Management. During the past five year period, to the knowledge of the
Company, no current or former officer or director of the Company or any of its
Restricted Subsidiaries has been the subject of:

 

(i)                 a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)               a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)             any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

(1)              Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)              Engaging in any type of business practice; or

 

(3)              Engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
securities laws or commodities laws;

 

(iv)             any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than 60 days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 



19

 

 

(v)               a finding by a court of competent jurisdiction in a civil
action or by the SEC or other authority to have violated any securities law,
regulation or decree and the judgment in such civil action or finding by the SEC
or any other authority has not been subsequently reversed, suspended or vacated;
or

 

(vi)             a finding by a court of competent jurisdiction in a civil
action or by the Commodity Futures Trading Commission to have violated any
federal commodities law, and the judgment in such civil action or finding has
not been subsequently reversed, suspended or vacated.

 

(nn)           No Additional Agreements. The Company does not have any agreement
or understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(oo)           Public Utility Holding Act. None of the Company nor any of its
Restricted Subsidiaries is a “holding company,” or an “affiliate” of a “holding
company,” as such terms are defined in the Public Utility Holding Act of 2005.

 

(pp)           Federal Power Act. None of the Company nor any of its Restricted
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.

 

(qq)           Ranking of Notes. Except as set forth on Schedule 3(qq), no
Indebtedness of the Company, at such Closing, will be senior to, or pari passu
with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise.

 

(rr)              Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Restricted Subsidiaries, other than the existence of the transactions
contemplated by this Agreement and the other Transaction Documents. The Company
understands and confirms that each of the Buyers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyers regarding the Company and its Restricted
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its Restricted Subsidiaries is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Restricted Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Restricted Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 



20

 

 

(ss)             Reliance. The Company acknowledges and agrees that the
Placement Agent shall be a third party beneficiary of the representations and
warranties contained in this Section 3 and that the Placement Agent shall be
entitled to rely on such representations and warranties as of the Company made
such representations and warranties directly to the Placement Agent.

 

4.COVENANTS.

 

(a)                Best Efforts. Each Buyer shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6.
The Company shall use its best efforts to timely satisfy each of the conditions
to be satisfied by it as provided in Section 7.

 

(b)               Amendments to the Registration Statement; Prospectus
Supplements; Free Writing Prospectuses.

 

(i)                 Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the 1934 Act, the Company shall not
file with the SEC any amendment to the Registration Statement that relates to
the Buyer, this Agreement, the Indenture, the Notes or the transactions
contemplated hereby or thereby or file with the SEC any Prospectus Supplement
that relates to the Buyer, this Agreement, the Indenture, the Notes or the
transactions contemplated hereby or thereby with respect to which (a) the Buyer
shall not previously have been advised, (b) the Company shall not have given due
consideration to any comments thereon received from the Buyer or its counsel, or
(c) the Buyer shall reasonably object after being so advised, unless the Company
reasonably has determined that it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the 1933 Act
or any other applicable law or regulation, in which case the Company shall
promptly (but in no event later than 24 hours) so inform the Buyer, the Buyer
shall be provided with a reasonable opportunity to review and comment upon any
disclosure relating to the Buyer and the Company shall expeditiously furnish to
the Buyer an electronic copy thereof. In addition, for so long as, in the
reasonable opinion of counsel for the Buyer, the Prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the 1933 Act) is required to be
delivered in connection with any acquisition or sale of Securities (other than
the Series A Warrant Shares and the Series B Warrant Shares) by the Buyer, the
Company shall not file any Prospectus Supplement with respect to the Securities
(other than the Series A Warrant Shares and the Series B Warrant Shares) without
delivering or making available a copy of such Prospectus Supplement, together
with the Prospectus, to the Buyer promptly.

 



21

 

 

(ii)               The Company has not made, and agrees that unless it obtains
the prior written consent of the Buyer it will not make, an offer relating to
the Securities that would constitute an “issuer free writing prospectus” as
defined in Rule 433 promulgated under the Securities Act (an “Issuer Free
Writing Prospectus”) or that would otherwise constitute a “free writing
prospectus” as defined in Rule 405 promulgated under the Securities Act (a “Free
Writing Prospectus”) required to be filed by the Company or the Buyer with the
SEC or retained by the Company or the Buyer under Rule 433 under the 1933 Act.
The Buyer has not made, and agrees that unless it obtains the prior written
consent of the Company it will not make, an offer relating to the Securities
that would constitute a Free Writing Prospectus required to be filed by the
Company with the SEC or retained by the Company under Rule 433 under the 1933
Act. Any such Issuer Free Writing Prospectus or other Free Writing Prospectus
consented to by the Buyer or the Company is referred to in this Agreement as a
“Permitted Free Writing Prospectus.” The Company agrees that (x) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus and (y) it has complied and will comply, as the
case may be, with the requirements of Rules 164 and 433 under the Securities Act
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the SEC, legending and record keeping.

 

(c)                Prospectus Delivery. Immediately prior to execution of this
Agreement, the Company shall have delivered to the Buyer, and as soon as
practicable after execution of this Agreement the Company shall file, Prospectus
Supplements with respect to the Securities (other than the Series A Warrant
Shares and the Series B Warrant Shares) to be issued on the Initial Closing
Date, as required under, and in conformity with, the 1933 Act, including Rule
424(b) thereunder. The Company shall provide the Buyer a reasonable opportunity
to comment on a draft of each Prospectus Supplement and any Issuer Free Writing
Prospectus, shall give due consideration to all such comments and, subject to
the provisions of Section 4(b) hereof, shall deliver or make available to the
Buyer, without charge, an electronic copy of each form of Prospectus Supplement,
together with the Prospectus, and any Permitted Free Writing Prospectus on each
applicable Settlement Date. The Company consents to the use of the Prospectus
(and of any Prospectus Supplements thereto) in accordance with the provisions of
the 1933 Act and with the securities or “blue sky” laws of the jurisdictions in
which the Securities (other than the Series A Warrant Shares and the Series B
Warrant Shares) may be sold by the Buyer, in connection with the offering and
sale of the Securities (other than the Series A Warrant Shares and the Series B
Warrant Shares) and for such period of time thereafter as the Prospectus (or in
lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act) is
required by the 1933 Act to be delivered in connection with sales of the
Securities (other than the Series A Warrant Shares and the Series B Warrant
Shares). If during such period of time any event shall occur that in the
judgment of the Company and its counsel is required to be set forth in the
Registration Statement or the Prospectus or any Permitted Free Writing
Prospectus or should be set forth therein in order to make the statements made
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, or if it is necessary to amend the
Registration Statement or supplement or amend the Prospectus or any Permitted
Free Writing Prospectus to comply with the 1933 Act or any other applicable law
or regulation, the Company shall forthwith prepare and, subject to Section 4(b)
above, file with the SEC an appropriate amendment to the Registration Statement
or Prospectus Supplement to the Prospectus (or supplement to the Permitted Free
Writing Prospectus) and shall expeditiously furnish or make available to the
Buyer an electronic copy thereof.

 



22

 

 

(d)               Stop Orders. The Company shall advise the Buyer promptly (but
in no event later than 24 hours) and shall confirm such advice in writing: (i)
of the Company’s receipt of notice of any request by the SEC for amendment of or
a supplement to the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Securities (other than the Series A Warrant Shares and the
Series B Warrant Shares) for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; (iii)
of the Company becoming aware of the happening of any event, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus in order to
state a material fact required by the 1933 Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the 1933 Act or any other law or (iv) if at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the Securities (other than the Series A Warrant Shares and
the Series B Warrant Shares) or any Prospectus contained therein is not
available for use for any other reason. Thereafter, the Company shall promptly
notify such holders when the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus and/or any amendment or supplement thereto, as
applicable, is effective and available for the issuance of the Securities (other
than the Series A Warrant Shares and the Series B Warrant Shares). The Company
shall not issue any Series B Closing Notice during the continuation of any of
the foregoing events. If at any time the SEC shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time. So long as any Notes remain outstanding, the
Company shall use its best efforts to maintain the continuous effectiveness of
the Registration Statement under the 1933 Act.

 

(e)                Blue Sky. If required, the Company, on or before each Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for
sale to the Buyer at the applicable Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyer on or prior to the applicable Closing
Date. Without limiting any other obligation of the Company under this Agreement,
the Company shall timely make all filings and reports relating to the offer and
sale of the Securities required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
“Blue Sky” laws), and the Company shall comply with all applicable federal,
state and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyer.

 



23

 

 

(f)                Reporting Status. During the period (the “Reporting Period”)
commencing on the Series A Closing Date and ending on the date on which the
Buyer shall have sold all of the Securities or any capital stock of the Company
issued or issuable with respect to the Conversion Shares or the Notes,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
converted, exercised or exchanged and shares of capital stock of a Successor
Entity (as defined in the Notes) into which the shares of Common Stock are
converted, exercised or exchanged (in each case, without regard to any
limitations on conversion of (or other issuance pursuant to) the Notes or the
Warrants) or otherwise issuable pursuant to the terms of the Notes or the
Warrants (collectively, the “Covered Securities”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination..

 

(g)               Use of Proceeds. The Company will use the proceeds from the
sale of the Securities for general corporate purposes, but not for the (x)
except as set forth on Schedule 4(g) attached hereto, the repayment of any
outstanding Indebtedness (other than in respect of the Notes) of the Company or
any of its Subsidiaries or (y) redemption or repurchase of any securities of the
Company or any of its Subsidiaries or (z) the settlement of any outstanding
litigation.

 

(h)               Financial Information. The Company agrees to send the
following to each holder of Notes (an “Investor”) during the Reporting Period
(i) unless the following are filed with the SEC through EDGAR and are available
to the public through the EDGAR system, within one (1) Business Day after the
filing thereof with the SEC, a copy of its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q, any interim reports or any consolidated balance
sheets, income statements, stockholders’ equity statements and/or cash flow
statements for any period other than annual, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by the Company or any of its Subsidiaries
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 

(i)                 Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Covered Securities
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed or designated for quotation (as the
case may be) (subject to official notice of issuance) and shall maintain such
listing or designation for quotation (as the case may be) of all Covered
Securities from time to time issuable under the terms of the Transaction
Documents on a national securities exchange or automated quotation system. The
Company shall maintain the Common Stock’s listing or designation for quotation
(as the case may be) on one of the Principal Market, The New York Stock
Exchange, the NYSE MKT, the Nasdaq Global Market or the Nasdaq Global Select
Market (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(i).

 



24

 

 

(j)                 Fees. The Company shall reimburse Capital Ventures
International (“CVI”) for all reasonable costs and expenses incurred by it or
its affiliates in connection with the transactions contemplated by the
Transaction Documents (including, without limitation, as applicable, all
reasonable legal fees and disbursements of Greenberg Traurig, LLP, any other
reasonable fees and expenses in connection with the structuring, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence and regulatory filings in connection therewith) (the “Expense
Amount”) and shall be withheld by CVI from its Purchase Price at any Closing or
paid by the Company upon termination of this Agreement on demand by Capital
Ventures and/or Greenberg Traurig, LLP so long as such termination did not occur
as a result of a material breach by CVI of any of its obligations hereunder (as
the case may be), less $20,000 which was previously advanced to CVI by the
Company. Subject to the limitation set forth in the immediately preceding
sentence, if the amount so withheld at any Closing by CVI was less than the
Expense Amount actually incurred by CVI and/or Greenberg Traurig, LLP, as
applicable, in connection with the transactions contemplated by the Transaction
Documents and entitled to reimbursement from the Company in accordance herewith
or any other Transaction Document, the Company shall promptly reimburse CVI
and/or Greenberg Traurig, LLP, as applicable, on demand for such Expense Amount
not so reimbursed by the Company on the date hereof or through such withholding
at a Closing. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, transfer agent fees, the fees and
expenses of the Trustee (including any legal counsel to the Trustee), DTC (as
defined below) fees or broker’s commissions (other than for Persons engaged by
any Buyer) relating to or arising out of the transactions contemplated hereby
(including, without limitation, any fees payable to the Placement Agent, who is
the Company’s sole placement agent in connection with the transactions
contemplated by this Agreement). The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to each Buyer.

 

(k)               Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 



25

 

 

(l)                 Disclosure of Transactions and Other Material Information.
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
Indenture, the forms of Supplemental Indentures, the forms of the Warrants and
the forms of the Notes) (including all attachments, the “Series A 8-K
Filing”).From and after the filing of the Series A 8-K Filing (but prior to the
delivery of a Ser, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
file a Current Report on Form 8-Kthe “Series B 8-K Filing”, and together with
the Series A 8-K Filing, the “8-K Filings”) reasonably acceptable to and
attaching such Series B Closing Notice and all material Transaction Documents
with respect to such Series B Closing (to the extent not previously included in
a filing with the SEC)From and after the filing of Series B 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided to by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. Except with respect to the delivery
of the Series B Closing Notice in accordance with Section 1(b)(ii), the Company
shall not, and the Company shall cause each of its Subsidiaries and each of its
and their respective officers, directors, employees and agents not to, provide
any Buyer with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the Series A 8-K Filing without the express
prior written consent of such Buyer. The Company understands and confirms that
each Buyer shall be relying on the foregoing covenant and agreement in effecting
transactions in securities of the Company, and based on such covenant and
agreement, unless otherwise expressly agreed in writing by such Buyer: (i) such
Buyer does not have any obligation of confidentiality with respect to any
information that the Company provides to such Buyer; and (ii) such Buyer shall
not be deemed to be in breach of any duty to the Company and/or to have
misappropriated any non-public information of the Company, if such Buyer engages
in transactions of securities of the Company, including, without limitation, any
hedging transactions, short sales and/or any derivative transactions based on
securities of the Company while in possession of such material non-public
information. In the event of a breach of any of the foregoing covenants or any
of the covenants or agreements contained in the Transaction Documents by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents (as determined in the reasonable good faith
judgment of such Buyer), in addition to any other remedy provided herein or in
the Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such material, non-public information, as applicable, without
the prior approval by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees or agents. No Buyer shall have
any liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. Subject to the foregoing, neither the Company, its Subsidiaries nor
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of any Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filings and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) each Buyer shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release). Without
the prior written consent of the applicable Buyer, the Company shall not (and
shall cause each of its Subsidiaries and affiliates to not) disclose the name of
such Buyer in any filing, announcement, release or otherwise.

 



26

 

 

(m)             Additional Registration Statements. Until the four month
anniversary of the Series A Closing Date (the “Applicable Date”), the Company
shall not file a registration statement under the 1933 Act relating to
securities that are not the Securities (other than any registration statement on
Form S-8 or any successor form thereto or a resale registration statement on
Form S-3 registering any Excluded Securities (as defined in the Warrants) or the
Senior Unsecured Notes Registration Statement).

 

(n)               Additional Issuance of Securities. During the period
commencing on the date hereof and ending on the later of (x) the date no Notes
remain outstanding and (y) the Series B Closing Expiration Date, the Company
will not, without the prior written consent of Buyers holding a majority in
aggregate principal amount of the Notes then outstanding, issue any Notes (other
than to the Buyers as contemplated hereby) and the Company shall not issue any
other securities that would cause a breach or default under the Notes. The
Company agrees that for the period commencing on the date hereof and ending on
the date immediately following the Applicable Date (the “Restricted Period”),
neither the Company nor any of its Subsidiaries shall directly or indirectly
issue, offer, sell, grant any option or right to purchase, or otherwise dispose
of (or announce any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the 1933 Act), any Convertible
Securities (as defined below), any debt, any preferred stock or any purchase
rights) (any such issuance, offer, sale, grant, disposition or announcement
(whether occurring during the Restricted Period or at any time thereafter) is
referred to as a “Subsequent Placement”). Notwithstanding the foregoing, this
Section 4(n) shall not apply in respect of any Excluded Securities.

 

(o)               Reservation of Shares. During the period commencing on the
Series A Closing Date and ending on the later of (x) the date no Notes remain
outstanding and (y) the Series B Closing Expiration Date, the Company shall take
all actions reasonably necessary (including, without limitation increasing any
such reserve, as necessary, prior to the consummation of any Subsequent
Placement (as defined below) to at all times have authorized, and reserved for
the purpose of issuance, no less than (x) if prior to the Stockholder Approval
Date, (i) 30,000,000 shares of Common Stock issuable as Conversion Shares or
Interest Shares or (ii) if on or after the Stockholder Approval Date, the sum of
(i) 125% of the maximum number of Conversion Shares issuable upon conversion of
the Notes (determined without taking into account any limitations on the
conversion of the Notes set forth therein and assuming that the Notes are
convertible at the Series A Conversion Price (as defined in the Series A Notes)
or the Series B Conversion Price (as defined in the Series A Notes), as
applicable, and all Series B Notes issuable hereunder have been issued), (ii)
125% of the maximum number of Interest Shares issuable pursuant to the terms of
the Notes from the Series A Closing Date through the maturity date of the Series
B Notes (determined without taking into account any limitations on the
conversion of the Notes set forth therein and assuming that all Series B Notes
issuable hereunder have been issued) and (iii) the maximum number of Warrant
Shares issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth therein).

 

(p)               Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

 



27

 

 

(q)               Variable Securities. During the period commencing on the date
hereof and ending on the later of (x) the date less than $1 million in aggregate
principal amount of Notes remain outstanding and (y) the Series B Closing
Expiration Date, the Company and each Subsidiary shall be prohibited from
effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company or any Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such Convertible Securities, or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such Convertible Securities or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit) whereby the Company or any
Subsidiary may sell securities at a future determined price (other than standard
and customary “preemptive” or “participation” rights). Each Buyer shall be
entitled to obtain injunctive relief against the Company and its Subsidiaries to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages

 

(r)                 Qualification Under Trust Indenture Act. Prior to any
issuance of Notes hereunder, the Company shall qualify the Indenture under the
Trust Indenture Act of 1939, as amended (the “TIA”) and enter into any necessary
supplemental indentures in connection therewith and, so long as the Notes remain
outstanding, the Indenture shall be maintained in compliance with the TIA.

 

(s)                Stockholder Approval. The Company shall provide each
stockholder entitled to vote at either (x) the next annual meeting of
stockholders of the Company or (y) a special meeting of stockholders of the
Company (the “Stockholder Meeting”), which shall be promptly called and held not
later than June 26, 2013 (the “Stockholder Meeting Deadline”), a proxy
statement, substantially in a form which shall have been previously reviewed by
Greenberg Traurig LLP, at the expense of the Company but in any event such
expense not to exceed $10,000 without the prior written approval of the Company;
soliciting each such stockholder's affirmative vote at the Stockholder Meeting
for approval of resolutions (“Stockholder Resolutions”) providing for the
Company's (x) issuance of all of the Securities as described in the Transaction
Documents in accordance with applicable law and the rules and regulations of the
Principal Market and (y) unless approved by the stockholders of the Company
prior to such date, a reverse stock split of the Common Stock of the Company of
at least one (1) share of Common Stock for every five (5) shares of Common Stock
(such affirmative approval being referred to herein as the “Stockholder
Approval”, and the date such Stockholder Approval is obtained, the “Stockholder
Approval Date”), and the Company shall use its reasonable best efforts to
solicit its stockholders' approval of such resolutions and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company's
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held once in each of the three subsequent calendar
quarters thereafter until such Stockholder Approval is obtained. If, despite the
Company's reasonable best efforts the Stockholder Approval is not obtained after
such subsequent stockholder meetings, the Company shall cause an additional
Stockholder Meeting to be held semi-annually thereafter until such Stockholder
Approval is obtained.

 



28

 

 

(t)                 Dilutive Issuances. For so long as any Notes or Warrants
remain outstanding, the Company shall not, in any manner, enter into or affect
any Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any
Notes or exercise of any Warrant any shares of Common Stock in excess of that
number of shares of Common Stock which the Company may issue upon conversion of
the Notes and exercise of the Warrants without breaching the Company's
obligations under the rules or regulations of the Principal Market.

 

(u)               Passive Foreign Investment Company. The Company shall conduct
its business in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

(v)               Restriction on Redemption and Cash Dividends. During the
period commencing on the date hereof and ending on the later of (x) the date no
Notes remain outstanding and (y) the Series B Closing Expiration Date, the
Company shall not, directly or indirectly, redeem, or pay any cash dividend or
distribution on, any capital stock of the Company without the prior express
written consent of the Buyers (other than Permitted Distributions (as defined in
the Notes)).

 

(w)             Corporate Existence. So long as any Buyer owns any Notes or
Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Notes) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants.

 

(x)             Conversion and Exercise Procedures. Each of the form of Exercise
Notice included in the Warrants and the form of Conversion Notice included in
the Notes set forth the totality of the procedures required of the Buyers in
order to exercise the Warrants or convert the Notes. No additional legal
opinion, other information or instructions shall be required of the Buyers to
exercise their Warrants or convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver the
Conversion Shares, Interest Shares and Warrant Shares in accordance with the
terms, conditions and time periods set forth in the Notes and Warrants.

 

(y)               New PE Holdco Equity. During the period commencing on the date
hereof and ending on the later of (x) the date no Notes remain outstanding and
(y) the Series B Closing Expiration Date, the Company shall not acquire any
additional securities or membership interest units of New PE Holdco LLC, a
Delaware limited liability company (“New PE Holdco”), in one or more
transactions, except as otherwise contemplated in the Notes.

 

(z)                Senior Unsecured Note Restrictions. Until the Stockholder
Approval Date, the Company shall not pay any dividends or other amounts due and
payable or issuable under the Senior Unsecured Notes (as defined in the Notes)
or any Options or Convertible Securities issued to the holders of Senior
Unsecured Notes in shares of Common Stock.

 



29

 

 

(aa)            Closing Documents. On or prior to fourteen (14) calendar days
after each Closing Date, the Company agrees to deliver, or cause to be
delivered, to each Buyer and Greenberg Traurig, LLP executed copies of the
Transaction Documents, Securities and other document required to be delivered to
any party pursuant to Section 7 hereof.

 

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)                Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Notes and
the Warrants in which the Company shall record the name and address of the
Person in whose name the Notes and the Warrants have been issued (including the
name and address of each transferee), the principal amount of the Notes held by
such Person, the number of Conversion Shares issuable upon conversion of the
Notes, the number of Interest Shares issuable with respect to the Notes and the
number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

 

(b)               Transfer Agent Instructions. The Company shall issue
irrevocable instructions to the Transfer Agent in the form previously provided
to the Company (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Conversion Shares, the Interest Shares and the Warrant Shares in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Notes or other issuance pursuant to the terms of the Notes or the exercise of
the Warrants (as the case may be). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b) will be given by the Company to the Transfer Agent with
respect to the Shares, and that the Shares shall otherwise be freely
transferable on the books and records of the Company. If a Buyer effects a sale,
assignment or transfer of the Securities, the Company shall permit the transfer
and, with respect to the Shares, shall also promptly instruct the Transfer Agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to each
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that each Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall cause its counsel to issue the legal opinion referred to in the
Irrevocable Transfer Agent Instructions to the Transfer Agent to the extent
required or requested by the Transfer Agent. Any fees (with respect to the
Transfer Agent, counsel to the Company or otherwise) associated with the
issuance of such opinion shall be borne by the Company.

 



30

 

 

(c)                Legends. Certificates and any other instruments evidencing
the Securities shall not bear any restrictive or other legend.

 

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)                The obligation of the Company hereunder to issue and sell the
Series A Notes and the related Series A Warrants and Series B Warrants to each
Buyer at the Series A Closing is subject to the satisfaction, at or before the
Series A Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 

(i)                 Such Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.

 

(ii)               Such Buyer and each other Buyer shall have delivered to the
Company the Series A Purchase Price (less any amounts permitted to be withheld
by such Buyer pursuant to Section 4(j)) for the Series A Note and the related
Series A Warrants and Series B Warrants being purchased by such Buyer at such
Series A Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.

 

(iii)             The representations and warranties of such Buyer shall be true
and correct in all material respects as of the date when made and as of the
Series A Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Series A Closing Date.

 

(b)               The obligation of the Company hereunder to issue and sell the
Series B Notes to each Buyer at the Series B Closing is subject to the
satisfaction, at or before the Series B Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i)                 Such Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.

 

(ii)               Such Buyer shall have delivered to the Company the Series B
Purchase Price (less any amounts permitted to be withheld by such Buyer pursuant
to Section 4(j)) for the Series B Note being purchased by such Buyer at such
Series B Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.

 

(iii)             The representations and warranties of such Buyer shall be true
and correct in all material respects as of the date when made and as of the
Series B Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Series B Closing Date.

 



31

 

 

(iv)             The Stockholder Approval has been obtained.

 

7.CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)                The obligation of each Buyer hereunder to purchase its Series
A Note and its related Series A Warrants and Series B Warrants at the Series A
Closing is subject to the satisfaction, at or before the Series A Closing Date,
of each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(i)                The Company shall have duly executed and delivered to such
Buyer each of the Transaction Documents to which it is a party and the Company
shall have duly executed and delivered to such Buyer a Series A Note (in such
original principal amount as is set forth across from such Buyer’s name in
column (3) of the Schedule of Buyers) and the related (x) Series A Warrants
(initially for such aggregate number of shares of Series A Warrant Shares as is
set forth across from such Buyer’s name in column (5) of the Schedule of Buyers)
being purchased by such Buyer at such Series A Closing pursuant to this
Agreement and (y) and the related Series B Warrants initially for such aggregate
number of shares of Series B Warrant Shares as is set forth across from such
Buyer’s name in column (6) of the Schedule of Buyers) being purchased by such
Buyer at such Series A Closing pursuant to this Agreement.

 

(ii)              Such Buyer shall have received the opinion of Troutman Sanders
LLP, the Company’s counsel, dated as of the Series A Closing Date, in the form
acceptable to such Buyer (which opinion may be addressed to all of the Buyers
and the Placement Agent).

 

(iii)             The Trustee shall have duly executed and delivered to the
Company and such Buyer the Indenture and the Series A Supplemental Indenture.
The Indenture and the Series A Supplemental Indenture shall be qualified under
the TIA.

 

(iv)             The Company shall have duly executed and delivered to such
Buyer the FCPA questionnaire, in the form acceptable to such Buyer.

 

(v)              The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(vi)             The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Series A Closing Date.

 



32

 

 

(vii)           The Company shall have delivered to such Buyer a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and each Subsidiary conducts
business and is required to so qualify, as of a date within ten (10) days of the
Series A Closing Date.

 

(viii)          The Company shall have delivered to such Buyer a certified copy
of the Certificate of Incorporation as certified by the Delaware Secretary of
State within ten (10) days of the Series A Closing Date.

 

(ix)             Each Subsidiary shall have delivered to such Buyer a certified
copy of its certificate of incorporation as certified by the Secretary of State
(or comparable office) of such Subsidiary’s jurisdiction of incorporation within
thirty (30) days of the Series A Closing Date.

 

(x)              The Company shall have delivered to such Buyer a certificate,
in the form acceptable to such Buyer, executed by the Secretary of the Company
and dated as of the Series A Closing Date, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s Board of Directors in a form
reasonably acceptable to such Buyer, (ii) the Certificate of Incorporation of
the Company and (iii) the Bylaws of the Company, each as in effect at the Series
A Closing.

 

(xi)             Each and every representation and warranty of the Company shall
be true and correct in all material respects (other than representations and
warranties that are already qualified by materiality or Material Adverse Effect
which shall be true and correct in all respects) as of the date when made and as
of the Series A Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Series A Closing Date. Such Buyer shall have received
a certificate, duly executed by the Chief Executive Officer of the Company,
dated as of such Series A Closing Date, certifying that that Company has
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Series A Closing Date and as to such other
matters as may be reasonably requested by such Buyer in the form acceptable to
such Buyer.

 

(xii)           The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the date immediately prior to the Series A Closing Date.

 

(xiii)          The Common Stock (I) shall be designated for quotation or listed
(as applicable) on an Eligible Market and (II) shall not have been suspended, as
of the Series A Closing Date, by the SEC or the Eligible Market from trading on
the Eligible Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Series A Closing Date (other than a failure of the
Company to meet the minimum bid price requirement as required by the Principal
Market), either (A) in writing by the SEC or the Principal Market or (B) by
falling below the minimum maintenance requirements of the Principal Market.

 



33

 

 

(xiv)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market, if any.

 

(xv)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 

(xvi)         Since the date of execution of this Agreement, no event or series
of events shall have occurred that have or would reasonably be expected to
result in a Material Adverse Effect.

 

(xvii)         The Company shall have obtained approval of the Principal Market
to list or designate for quotation (as the case may be) the Series A Conversion
Shares and Interest Shares issuable pursuant to the Series A Notes.

 

(xviii)       Such Buyer shall have received a letter on the letterhead of the
Company, duly executed by an officer of the Company, setting forth the wire
instructions of the Company.

 

(xix)          From the date hereof to the Series A Closing Date, (i) trading in
the Common Stock shall not have been suspended by the SEC or the Principal
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Series A
Closing), and, (ii) at any time prior to the Series A Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on the Principal Market, nor shall
a banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Buyer, makes it
impracticable or inadvisable to purchase the Securities at the Series A Closing

 

(xx)            The Registration Statement shall be effective and available for
the issuance and sale of the Securities to be issued at the Series A Closing
hereunder and pursuant to the terms of the Series A Notes and the Company shall
have delivered to such Buyer the Prospectus and the Prospectus Supplement as
required thereunder.

 

(xxi)           The holders of the Senior Unsecured Notes shall have duly
executed and delivered the amendments to the Senior Unsecured Notes and related
agreements, in the form attached hereto as Exhibit C-1 (collectively, the
“Senior Unsecured Notes Amendment”).

 



34

 

 

(xxii)          That certain promissory note issued by the Company to Neil
Koehler with an $750,000 aggregate principal amount shall have been amended to
extend the maturity date thereof to March 31, 2014, in form and substance
reasonably satisfactory to the Buyers (such amendment, the “Koehler Amendment”).

 

(xxiii)         The Company and its Subsidiaries shall have delivered to such
Buyer such other documents relating to the transactions contemplated by this
Agreement as such Buyer or its counsel may reasonably request.

 

(b)               The obligation of each Buyer hereunder to purchase its Series
B Note at the Series B Closing is subject to the satisfaction, at or before the
Series B Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i)              The Company and each Subsidiary (as the case may be) shall have
duly executed and delivered to such Buyer each of the Transaction Documents to
which it is a party and the Company shall have duly executed and delivered to
such Buyer a Series B Note (in such original principal amount as is set forth
across from such Buyer’s name in column (4) of the Schedule of Buyers) being
purchased by such Buyer at such Series B Closing pursuant to this Agreement.

 

(ii)             Such Buyer shall have received the opinion of Troutman Sanders
LLP, the Company’s counsel, dated as of the Series B Closing Date, in the form
acceptable to such Buyer.

 

(iii)            The Trustee shall have duly executed and delivered to the
Company and such Buyer the Series B Supplemental Indenture. The Indenture and
the Series B Supplemental Indenture shall be qualified under the TIA.

 

(iv)            The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(v)             The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Series B Closing Date.

 

(vi)            The Company shall have delivered to such Buyer a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and each Subsidiary conducts
business and is required to so qualify, as of a date within ten (10) days of the
Series B Closing Date.

 

(vii)           The Company shall have delivered to such Buyer a certified copy
of the Certificate of Incorporation as certified by the Delaware Secretary of
State within ten (10) days of the Series B Closing Date.

 



35

 

 

(viii)         Each Subsidiary shall have delivered to such Buyer a certified
copy of its certificate of incorporation as certified by the Secretary of State
(or comparable office) of such Subsidiary’s jurisdiction of incorporation within
ten (10) days of the Series B Closing Date.

 

(ix)            The Company shall have delivered to such Buyer a certificate, in
the form acceptable to such Buyer, executed by the Secretary of the Company and
dated as of such Series B Closing Date, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s Board of Directors in a form
reasonably acceptable to such Buyer, (ii) the Certificate of Incorporation of
the Company and (iii) the Bylaws of the Company, each as in effect at such
Series A Closing.

 

(x)             Each and every representation and warranty of the Company shall
be true and correct in all material respects (other than representations and
warranties that are already qualified by materiality or Material Adverse Effect
which shall be true and correct in all respects) as of the date when made and as
of the Series B Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Series B Closing Date. Such Buyer shall have received
a certificate, duly executed by the Chief Executive Officer of the Company,
dated as of the Series B Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form
acceptable to such Buyer.

 

(xi)            The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the date immediately prior to the Series B Closing Date.

 

(xii)           The Common Stock (I) shall be designated for quotation or listed
(as applicable) on the Principal Market and (II) shall not have been suspended,
as of the Series B Closing Date, by the SEC or the Principal Market from trading
on the Principal Market nor shall suspension by the SEC or the Principal Market
have been threatened, as of the Series B Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market.

 

(xiii)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market.

 

(xiv)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 



36

 

 

(xv)          Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(xvi)         The Company shall have obtained approval of the Principal Market
to list or designate for quotation (as the case may be) the Covered Securities.

 

(xvii)         Such Buyer shall have received a letter on the letterhead of the
Company, duly executed by an officer of the Company, setting forth the wire
instructions of the Company.

 

(xviii)       The Company and its Subsidiaries shall have delivered to such
Buyer such other documents relating to the transactions contemplated by this
Agreement as such Buyer or its counsel may reasonably request.

 

(xix)          All of the Conversion Shares issued and issuable upon conversion
of the Notes (assuming the conversion in full of such Notes on or prior to the
Series B Closing Eligibility Date and a conversion price of the Series B Notes
calculated as if the Notes were issued on the Series B Closing Date) may be
completed by the Company without violating the rules and regulations of the
Principal Market.

 

(xx)           The Stockholder Approval shall have been obtained.

 

(xxi)          The quotient of (x) the sum of the aggregate daily dollar trading
volume (as reported on Bloomberg) of the Common Stock on each Trading Day over
the fifteen (15) consecutive Trading Day period ending on the Trading Day
immediately preceding the Series B Closing Date, divided by (y) fifteen (15) is
not less than $500,000 (as adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions) (the “Series B
Closing Volume Condition”).

 

(xxii)         The volume-weighted average of the VWAP (as defined in the Notes)
of the Common Stock during the fifteen (15) consecutive Trading Day period
ending on the Trading Day immediately preceding the Series B Closing Date
exceeds $0.20 (as adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions) (the “Base
Price”); provided, however, that in the event the Company effects a reverse
stock split between the date hereof and the Series B Closing Date, the Base
Price shall be replaced with $0.15 (as adjusted by such reverse stock split)
(the “Series B Closing Price Condition”).

 

(xxiii)        There has been no Equity Conditions Failure (as defined in the
Series A Notes).

 

(xxiv)        From the date hereof to the Series B Closing Date, (i) trading in
the Common Stock shall not have been suspended by the SEC or the Principal
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Series B
Closing), and, (ii) at any time prior to the Series B Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on the Principal Market, nor shall
a banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Buyer, makes it
impracticable or inadvisable to purchase the Securities at the Series B Closing.

 



37

 

 

(xxv)         The Registration Statement shall be effective and available for
the issuance and sale of the Securities to be issued at the Series B Closing
hereunder and pursuant to the terms of the Series B Notes and the Company shall
have delivered to such Buyer the Prospectus and the Prospectus Supplement as
required thereunder.

 

(xxvi)        The Company and its Subsidiaries shall have delivered to such
Buyer such other documents relating to the transactions contemplated by this
Agreement as such Buyer or its counsel may reasonably request.

 



8. TERMINATION.

  

In the event that the Series A Closing shall not have occurred within five (5)
days of the date hereof, then each Buyer shall have the right to terminate its
obligations under this Agreement with respect to itself at any time on or after
the close of business on such date without liability of such Buyer to any other
party; provided, however, (i) the right to terminate this Agreement under this
Section 8 shall not be available to such Buyer if the failure of the
transactions contemplated by this Agreement to have been consummated by such
date is the result of such Buyer’s breach of this Agreement and (ii) the
abandonment of the sale and purchase of the Notes shall be applicable only to
the Buyer providing such written notice; provided further that no such
termination shall affect any obligation of the Company under this Agreement to
reimburse such Buyer for the expenses described in Section 4(j) above. Nothing
contained in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 

9.MISCELLANEOUS.

 

(a)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



38

 

 

(b)               Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)                Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)               Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 



39

 

 

(e)                Entire Agreement; Amendments. This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Buyer has entered into with, or any instruments any Buyer has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer, or any instruments any Buyer
received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such amendment shall be
effective to the extent that it (1) applies to less than all of the holders of
the Securities then outstanding or (2) imposes any obligation or liability on
any Buyer without such Buyer’s prior written consent (which may be granted or
withheld in such Buyer’s sole discretion). No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party, provided that the Required Holders may waive any provision of this
Agreement, and any waiver of any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such waiver shall be
effective to the extent that it (1) applies to less than all of the holders of
the Securities then outstanding (unless a party gives a waiver as to itself
only) or (2) imposes any obligation or liability on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion). Other than the Transaction Documents, the Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement or
the other Transaction Documents, no Buyer has made any commitment or promise or
has any other obligation to provide any financing to the Company, any Subsidiary
or otherwise. As a material inducement for each Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.
“Required Holders” means (i) on or prior to the earlier of (x) the Series B
Closing Date and (y) the Series B Closing Expiration Date, each Buyer entitled
to purchase Notes and/or Warrants at a Closing hereunder and (ii) thereafter,
holders of two-thirds (2/3rds) of the Securities (excluding any Securities held
by the Company or any of its Subsidiaries) issued or issuable hereunder or
pursuant to the Notes and/or the Warrants (as if such Notes and/or Warrants were
voluntarily converted or exercised, as applicable, by each such holder thereof,
in full, immediately prior to such date of determination).

 



40

 

 

(f)                Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be

 

If to the Company:

 

Pacific Ethanol, Inc.
400 Capitol Mall
Suite 2060
Sacramento, CA 95814
Telephone: (916) 403-2123
Facsimile: (916) 403-3937
Attention: Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

Pacific Ethanol, Inc.
400 Capitol Mall
Suite 2060
Sacramento, CA 95814
Telephone: (916) 403-2130
Facsimile: (916) 403-2785
Attention: General Counsel

 

Troutman Sanders LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614-2545
Telephone: (949) 622-2710
Facsimile: (949) 622-2739
Attention: Larry A. Cerutti, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company

6201 15th Avenue, 2nd Floor

Brooklyn, New York 11219

Telephone: (718) 921-8360
Facsimile: (718) 921-8310
Attention: Marianela Patterson

 



41

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 805-9222
Attention: Michael A. Adelstein, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Greenberg Traurig, LLP shall only be provided copies of notices
sent to CVI. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any assignee of any of the Securities. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants) or a Fundamental Transaction (as defined in the
Notes) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes). Provided a Buyer
provides the Company with written notice thereof, a Buyer may assign some or all
of its rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights.

 

(h)               No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).

 

(i)                 Survival. The representations, warranties, agreements and
covenants shall survive each Closing. Each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

(j)                 Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



42

 

 

(k)               Indemnification.

 

(i)                 In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents,
(c) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Registration Statement or any
amendment thereto or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, (d)
any untrue statement or alleged untrue statement of a material fact contained,
or incorporated by reference, in the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
which “issuer information” is required to be, or is, filed with the Commission
or otherwise contained in any Free Writing Prospectus, or any amendment or
supplement thereto, or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (e) any violation of
United States federal or state securities laws or the rules and regulations of
the Principal Market or any Eligible Market in connection with the transactions
contemplated by this Agreement, the Warrants, the Indenture and the Notes by the
Company or any of its Subsidiaries, affiliates, officers, directors or employees
or (f) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (iii) any disclosure properly made by such Buyer pursuant to
Section 4(l), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 



43

 

 

(ii)               Promptly after receipt by an Indemnitee under this Section
9(k) of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii)             The indemnification required by this Section 9(k) shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.

 

(iv)             The indemnity agreement contained herein shall be in addition
to (A) any cause of action or similar right of the Indemnitee against the
Company or others, and (B) any liabilities the Company may be subject to
pursuant to the law.

 



44

 

 

(l)                 Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. No
specific representation or warranty shall limit the generality or applicability
of a more general representation or warranty. Each and every reference to share
prices, shares of Common Stock and any other numbers in this Agreement that
relate to the Common Stock shall be automatically adjusted for any stock splits,
stock dividends, stock combinations, recapitalizations or other similar
transactions that occur with respect to the Common Stock after the date of this
Agreement.

 

(m)             Remedies. Each Buyer and each holder of any Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 

(n)               Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company or any Subsidiary does not timely
perform its related obligations within the periods therein provided, then such
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company or such Subsidiary (as the case may be), any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights

 

(o)               Payment Set Aside; Currency. To the extent that the Company
makes a payment or payments to any Buyer hereunder or pursuant to any of the
other Transaction Documents or any of the Buyers enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted in the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 



45

 

 

(p)               Maximum Payments. Nothing contained in any of the Indentures,
any Supplemental Indenture or any of the Notes shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges under any of the Notes exceeds the maximum
permitted by such law, such rate and such charges, to the extent applicable,
shall be automatically reduced to the maximum rate and charges, as applicable,
permitted by applicable law, without further action by the parties hereto, and
any payments or amounts actually received by the holder thereof in excess of
such maximum shall be refunded to the Company, which refund may be accomplished,
at the option of the Company, by credit against amounts owed by the Company to
such holder or by actual return to the Company by such holder.

 

(q)               Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer. It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

[signature pages follow]

 



46

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



 

COMPANY:

 

PACIFIC ETHANOL, INC.

          By: /s/ Bryon T. McGregor         Name: Bryon T. McGregor        
Title: Chief Financial Officer          



 

 

 

 

47

 



 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 



 

BUYER:

 

CRANSHIRE CAPITAL MASTERFUND. LTD.

            By:         Name:       Title:          

 

 



48

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

HUDSON BAY MASTER FUND LTD.

            By:         Name:       Title:          

 

 

 



49

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

KINGSBROOK OPPORTUNITIES MASTER FUND LP

            By:         Name:       Title:          

 

 



50

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

IROQUOIS MASTER FUND LTD.

            By:         Name:       Title:          



 

 

 

 

51

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

By: _____________________________

Name:

Title:



 

 

 

 

 

 

 

52

 



 

SCHEDULE OF BUYERS

 



(1) (2) (3) (4) (5) (6) (7) (8) (7)                  

Buyer

Address and Facsimile Number

Original Principal Amount of
Series A Notes

Original Principal Amount of
Series B Notes

Aggregate
Number of
Series A
Warrant Shares

Aggregate
Number of
Series B
Warrant Shares

Series A
Purchase Price

Series B
Purchase Price

Legal Representative’s
Address and Facsimile Number

                  Capital Ventures International


c/o Heights Capital Management, Inc.

101 California Street, Suite 3250

San Francisco, CA 94111

Attn: Martin Kobinger, Investment Manager
Facsimile: 415-403-6525
Telephone: 415-403-6500

Residence: Cayman Islands

$3,750,000.00 $5,000,000.00 7,391,250 9,855,000 $3,750,000.00 $5,000,000.00

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

Attn: Michael A. Adelstein, Esq.

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY 10017

Tel: 212-571-1244

Fax: 212-571-1325

Attn: Yoav Roth/George Antonopoulos

$1,350,000.00 $1,800,000.00 2,660,850 3,547,800 $1,350,000.00 $1,800,000.00  
Kingsbrook Opportunities Master Fund LP

c/o Kingsbrook Partners LP

689 Fifth Avenue, 12th Floor

New York, NY 10022

Attention: Ari Storch/Adam Chill

fax: 212-600-8290

investments@kingsbrookpartners.com

$429,000.00 $571,000.00 845,559 1,127,412 $429,000.00 $571,000.00   Iroquois
Master Fund Ltd.

Iroquois Master Fund Ltd

641 Lexington Avenue, 26th Floor

New York, NY 10022

Fax. 212 207 3452

$257,000.00 $343,000.00 506,547 675,396 $257,000.00 $343,000.00   Cranshire
Capital Master Fund, Ltd.

c/o Cranshire Capital Advisors, LLC

3100 Dundee Road, Suite 703

Northbrook, IL 60062

Fax 847-562-9031

$214,000.00 $286,000.00 421,794 562,392 $214,000.00 $286,000.00  



 

 

 



53

 

 

 



SCHEDULE 3(j)
to Securities Purchase Agreement

 

Application of Takeover Protections; Rights Agreement

 

The board of directors of the Company is authorized by resolution or
resolutions, from time to time adopted, to provide for the issuance of Preferred
Stock in one or more series and to fix and state the voting powers,
designations, preferences and relative participating, optional or other special
rights of the shares of each series and the qualifications, limitations and
restrictions thereof.

 

 

54

 



 

SCHEDULE 3(l)
to Securities Purchase Agreement

 

 

Absence of Certain Changes

 

1.The Company declared and paid $0.3 million in dividends on our our Series B
Cumulative Convertible Preferred Stock (“Series B Preferred Stock”) for each of
the three months ended March 31, 2012, the three months ended June 30, 2012, the
three months ended September 30, 2012 and the three months ended December 31,
2012.    

2.In August 2012, the Company issued an aggregate of 2,359,652 shares of Common
Stock to the holders of its Series B Preferred Stock in payment of 10% of the
total amount of accrued and unpaid dividends owed to such holders and in
consideration of each of the holders forbearing from exercising such holder’s
rights, if any, with respect to the payment of the then remaining accrued and
unpaid dividends until January 1, 2014, subject to certain exceptions.    

3.In December 2012, the Company issued an aggregate of 2,168,708 shares of
Common Stock to the holders of its Series B Preferred Stock in payment of 10% of
the total amount of accrued and unpaid dividends owed to such holders and in
consideration of each of the holders forbearing from exercising such holder’s
rights, if any, with respect to the payment of the then remaining accrued and
unpaid dividends until January 1, 2014.    

4.The Company entered into a letter agreement with the holders of the Company’s
Series B Preferred Stock on March 27, 2013, pursuant to which the Company will
agree to issue an aggregate of 2,089,977 shares of the Company’s common stock in
settlement of an aggregate of $731,492 of the accrued and unpaid dividends owed
to the holders of the Company’s Series B Preferred Stock.

 



55

 



 

SCHEDULE 3(n)
to Securities Purchase Agreement



 

 

Conduct of Business; Regulatory Permits

 

1.The Company is in arrears in the payment of dividends prescribed by the
Certificate of Designations, Powers, Preferences and Rights of the Series B
Cumulative Convertible Preferred Stock in the amount of approximately $5,852,000
as of December 31, 2012.    

2.The Company received a letter from The NASDAQ Stock Market on June 6, 2012,
indicating that the bid price of the Company’s common stock for the last 30
consecutive business days had closed below the minimum $1.00 per share required
for continued listing. The Company was provided an initial period of 180
calendar days, or until December 3, 2012, in which to regain compliance. The
Company was then provided an additional period of 180 calendar days, or until
June 3, 2013, in which to regain compliance.    

3.The Company received a letter from The NASDAQ Stock Market on June 30, 2010,
indicating that the bid price of the Company’s common stock for the last 30
consecutive business days had closed below the minimum $1.00 per share required
for continued listing. The Company was provided an initial period of 180
calendar days, or until December 27, 2010, in which to regain compliance. The
Company was then provided an additional period of 180 calendar days, or until
June 27, 2011, in which to regain compliance. The Company subsequently regained
compliance by notification of the NASDAQ Stock Market on June 22, 2011.

 



56

 

 

 

SCHEDULE 3(q)
to Securities Purchase Agreement

 

 

Transactions with Affiliates

 

1.On March 30, 2009, we entered into an unsecured promissory note in favor of
Mr. Koehler. The promissory note was for the principal amount of $1,000,000.
Interest on the unpaid principal amount of the promissory note accrues at a rate
per annum of 8.00%. As of December 31, 2012, we had paid all accrued interest
under the promissory note. As of December 31, 2012, the remaining principal
amount of $750,000 was due and payable on the extended maturity date of March
31, 2013. On February 7, 2013, the maturity date was further extended to March
31, 2014.    

2.The Company has issued shares of its Series B Preferred Stock to certain
related parties.    

3.The Company entered into a letter agreement with the holders of the Company’s
Series B Preferred Stock on March 27, 2013, pursuant to which the Company will
agree to issue an aggregate of 2,089,977 shares of the Company’s common stock in
settlement of an aggregate of $731,492 of the accrued and unpaid dividends owed
to the holders of the Company’s Series B Preferred Stock.    

4.The Company is party to Executive Employment Agreements with each of Neil M.
Koehler, Bryon T. McGregor, Christopher W. Wright and Michael Kandris.

 



57

 

 

SCHEDULE 3(r)
to Securities Purchase Agreement

 

 

Equity Capitalization

 

1.See Schedule 3(s) for documents evidencing Indebtedness.    

2.The Company has outstanding warrants to purchase 96,951,554 shares of Common
Stock and outstanding options to purchase 194,774 shares of Common Stock. In
addition, the Company has the option of paying interest payments due under the
Senior Unsecured Notes in shares of Common Stock; the Company currently has
7,369,714 shares reserved for these payments.    

3.The Company’s obligation to issue the Securities.    

4.The Registration Rights Agreement dated as of March 27, 2008 by and between
Pacific Ethanol, Inc. and Lyles United, LLC.    

5.The Registration Rights Agreement, dated January 11, 2013, by and among the
Company and certain investors.    

6.Certificate Of Designations, Powers, Preferences And Rights of the Series B
Cumulative Convertible Preferred Stock provides for preemptive rights and
weighted-average anti-dilution protection.    

7.The holders of certain warrants issued pursuant to a Securities Purchase
Agreement, dated December 8, 2011, are entitled to participation rights.
Further, these warrants provide for weighted-average anti-dilution protection.
   

8.Certain warrants issued pursuant to a Securities Purchase Agreement, dated
December 19, 2012, provide for weighted-average anti-dilution protection.    

9.Certain warrants issued in June 2012 in a Confidentially Marketed Public
Offering provide for weighted-average anti-dilution protection    

10.Financing statements filed with respect to Permitted Liens, including the
following:    

a.UCC Financing Statement filed for the benefit of Wachovia Capital Finance
Corproation (Western) with the Secretary of State of Oregon (Initial Filing No.
8038326).    

b.UCC Financing Statement filed for the benefit of Agricredit Acceptance LLC
with the Secretary of State of California (Initial Filing No. 20087174034983).

 



58

 

 

SCHEDULE 3(s)
to Securities Purchase Agreement

 

 

Indebtedness and Other Contracts

 

1.Senor Unsecured Notes (as defined in the Notes).    

2.Loan and Security Agreement between Kinergy Marketing LLC as Borrower and
Wells Fargo Capital Finance, LLC, as amended. The Loan and Security Agreement is
a revolving credit facility whereunder the Company’s borrowing capacity is
capped at $30,000,000 with an accordion for an additional $10,000,000.    

3.Promissory Note in the initial principal amount of $1,000,000 dated March 29,
2009 in favor of Neil M. Koehler, as amended. $750,000 in principal remains
outstanding under this Note.    

4.Agricredit Acceptance LLC Lease Agreement between Pacific Ag. Products LLC and
Kirby Manufacturing, Inc. dated September 17, 2008. The Company’s current
liability under the lease is approximately $22,000.    

5.Accrued and unpaid dividends on the Company’s Series B Preferred Stock

 



59

 

 

SCHEDULE 3(z)
to Securities Purchase Agreement

 

 

Restricted Subsidiary Rights

 

The Company is limited to the amount of dividends it may receive from its
wholly-owned subsidiary, Kinergy Marketing LLC, under the terms of the Loan and
Security Agreement between Kinergy Marketing LLC and Wells Fargo Capital
Finance, LLC.

 



60

 

 

SCHEDULE 3(qq)
to Securities Purchase Agreement

 

 

Ranking of Notes

 

The Senior Unsecured Notes are senior to the Notes. The Notes rank pari passu
with all Other Notes and the Permitted Indebtedness (as defined in the Notes)
described in clause (vi) of Section 28(hh) of the Notes.

 



61

 

 



SCHEDULE 4(g)
to Securities Purchase Agreement

 

 

Use of Proceeds

 

Certain of the Company’s Subsidiaries are party to a credit facility that was
amended and restated on October 29, 2012 and provides for a revolving credit
facility of up to $40.0 million (“Revolving Loan”), a term loan of $25.0
million, and a term loan of $26.3 million. Under these credit facilities, $6.7
million of the combined revolving loans and term loans has a maturity date of
June 25, 2013 (“June Indebtedness”).

 

The Company intends to use (i) $2.1 million of the proceeds from the Series A
Closing to purchase $2.6 million the June Indebtedness and limited liability
company interests of New PE Holdco, LLC held by the holders of the June
Indebtedness being purchased, and (ii) $3.5 million of the proceeds from the
Series A Closing to purchase approximately $3.5 million of the Revolving Loan
from the existing lenders. Any remaining net proceeds from the Series A Closing
will be used as specified in the Senior Unsecured Notes (as defined in the
Notes).

 

The Company intends to use (i) up to $4.0 million of the proceeds from the
Series B Closing to purchase the remaining $4.0 million of June Indebtedness and
limited liability company interests of New PE Holdco held by the holders of the
June Indebtedness being purchased and, (ii) $2.0 million of the proceeds from
the Series B Closing to fund a reserve to service subordinated debt obligations
and (iii) the remainder of the net proceeds from the Series B Note Offering to
repay the Senior Unsecured Notes and/or Revolving Loans.

 

 



62



